


Exhibit 10.(g)

 

MARKETING SERVICES AGREEMENT

 

THIS MARKETING SERVICES AGREEMENT is made as of December 17, 2008 between DNB
FIRST, NATIONAL ASSOCIATION, a national banking association with an address at 4
Brandywine Avenue, Downingtown, PA 19335 (“DNB”) and TSG, INC., a Pennsylvania
business corporation with an address at P.O. Box 156, 1212 Scott Road,
Unionville, PA 19375 (“Service Provider”).

 

Background:

 

A. DNB does not presently have sufficient staff to provide all of the “Marketing
Services” referred to below for itself.

 

B. Eli Silberman, the principal of Service Provider, is uniquely situated to
assist DNB with the Marketing Services because of his marketing industry
knowledge and experience, and his knowledge of DNB.

 

In consideration of the premises and mutual obligations contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1. Marketing Services.  Service Provider shall provide consulting services and
assist DNB in the execution of its branding strategy for the purpose of
successfully differentiating DNB’s products and services.  To achieve that goal,
Service Provider shall consult with and assist DNB in the development of the
2008 Annual Report.  Service provider shall also provide occasional consulting
services on creative and or advertising concepts or programs.

 

The foregoing services shall produce the deliverables, and be consistent with,
the documented discussions DNB and Service Provider have had to date, and shall
be subject to such performance measures for each stage of performance as the
parties shall identify prior to commencement of each stage of services.  The
foregoing are sometimes referred to in this Agreement as the “Marketing
Services.”  The Marketing Services shall be provided within such deadlines as
the parties may mutually agree from time to time, but shall in all events be
consistent with DNB’s marketing requirements.

 

2. Compensation.  In consideration for Service Provider rendering the Marketing
Services, DNB shall (i) reimburse Service Provider its reasonable out-of-pocket
expenses in providing the Marketing Services. All such expenses are subject to
prior approval by DNB’s Retail Banking Division’s Executive Vice President; and
(ii) pay Service Provider a monthly retainer of $2,500.00 per month for each
calendar month in 2009 for each month that this Agreement remains in effect.

 

3. Regulatory Compliance.  This Agreement shall in all events be subject to all
applicable banking laws and regulations.  The performance of Marketing Services
by the Service Provider is subject to examination oversight by DNB’s applicable
banking regulators.  Without limiting the foregoing, the provision of Marketing
Services and the payment of compensation therefor shall be on terms and at
compensation rates that are substantially the same, or at least as favorable to
DNB, as those available to DNB for comparable services from other nonaffiliated
service providers.  The parties agree to modify this

 

--------------------------------------------------------------------------------


 

Agreement and the compensation payable hereunder from time to time to conform to
any applicable regulatory requirements.  Service Provider shall each be subject
to examination by DNB’s regulators to the extent deemed appropriate or necessary
by such regulators in connection with this Agreement.

 

4. Intellectual Property.  Any work product and intellectual property, such as
DNB’s name, logo, trademark, and copyrighted material, shall be the sole
property of DNB.

 

5. Confidentiality; Preservation and Disposition of Confidential Information. 
All information relating to DNB, including without limitation relating to its
products, services, methods, branding and other business strategies, product
designs, and customers and consumers, and all information relating to any DNB
customers or consumers, shall be confidential (collectively “Confidential
Information”) and shall not be disclosed by Service Provider to any third party
without DNB’s prior written consent.  Service Provider shall, consistent with
DNB’s policies and procedures and laws and regulations applicable to DNB: 
(a) establish policies, safeguards, methods and procedures to ensure the
confidentiality of Confidential Information; (b) establish policies, safeguards,
methods and procedures for disposing of Confidential Information; (c) establish
policies, safeguards, methods, and procedures consistent with DNB policies and
procedures and the laws and regulations applicable to DNB to assure, to DNB’ s
reasonable satisfaction, that no third party will gain unauthorized access to
any Confidential Information; and (d) upon completion of the engagement for
Marketing Services, take such steps as DNB may request to turn over to DNB or
destroy all Confidential Information.

 

6. Business Resumption and Contingency Plans.  Service Provider shall be
responsible for backing up and otherwise protecting all program and data files
of Service Provider relating to DNB and the Marketing Services, for protecting
any equipment used in providing the Marketing Services, and for maintaining
disaster recovery and contingency plans reasonably acceptable to DNB, including
plans and procedures for testing of those plans and providing results to DNB
when requested.

 

7. Termination. This Agreement will expire on December 31, 2009; however, either
party may terminate this Agreement prior to such date by written notice of
termination upon sixty (60) days written notice. Upon such termination, the
parties’ relative rights and obligations shall be governed by this Agreement and
applicable law, but notwithstanding any termination, the provisions of Sections
3, 4 and 5 of this Agreement shall survive and continue to bind both parties.

 

8. Authorization.  Service Provider and DNB each respectively represents and
warrants, one to the other, that this Agreement has been duly authorized by
their respective boards of directors and that a copy of this Agreement, fully
executed, shall be continuously maintained hereafter as a part of its corporate
records.

 

9. Assignment.  This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any of the parties hereto
without the prior written consent of the other parties.

 

2

--------------------------------------------------------------------------------


 

10.  Entire Agreement.  This agreement embodies the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior written or oral commitments, arrangements or
understandings with respect thereto. There are no restrictions, agreements,
promises, warranties, covenants or undertakings with respect to the transactions
contemplated hereby other than those expressly set forth herein or therein.

 

11.  Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

 

12.  Governing Law.  This Agreement shall be governed by the internal laws of
the Commonwealth of Pennsylvania (regardless of the laws that might be
applicable under principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect and performance,
except to the extent such laws are pre-empted by applicable federal laws or
regulations.

 

13.  Severability.  If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party waives
any provision of law, which renders any provision of this Agreement invalid,
illegal or unenforceable in any respect.

 

14. Amendments.  This Agreement may not be changed, modified or amended except
by written agreement signed by all parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

DNB FIRST, NATIONAL ASSOCIATION

TSG, INC.

 

 

 

 

By:

/s/Richard J. Hartmann

 

By:

/s/ Eli Silberman

 

Richard J. Hartmann,

 

 

President, TSG

 

Executive Vice President, DNB

 

 

 

3

--------------------------------------------------------------------------------

 
